Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-10 are pending. Claims 11-20 have been cancelled. Claims 4 and 6 have been withdrawn as drawn to non-elected species. Claims 1-3, 5 and 7-10 have been examined.  
Election/Restriction
In response to the Restriction Requirement mailed 09/21/2022 over claims 1-20, Applicants have cancelled claims 11-20 and elected Group I, claims 1-10. Regarding the species election, applicant has elected claims 2 and 5 and withdrawn claims 4 and 6. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
This application, Serial No. 17/747,854 (PGPub: US2022/0371015) was filed 05/18/2022. This application claims benefit of US Provisional Patent Application 63/189,682 filed 05/18/2021.
Information Disclosure Statements
The Information Disclosure Statement filed 08/22/2022 has been considered by the Examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 at line 1 recites “regent” and should state “reagent”.
  Appropriate correction is required.


	Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 8-9 recites “bind with a corresponding type of exosome tetraspanin” and there is no antecedent basis for exosome tetraspanin and further unclear where the “exosome tetraspanin” comes from – for example, is it part of the fluid or an additional and separate entity?
	Regarding claim 1, lines 9-10 recites “and form an immunocomplex comprising an exosome” and it is unclear if the exosome that is part of the immunocomplex is one of the exosomes previously mentioned or an additional exosome part of the binding scheme.
	Regarding claim 1, line 19 recites “analyte on the surface of an exosome” and it is unclear if the exosome surface is the exosome previously mentioned in the claim or an additional exosome.
	Regarding claim 7, lines 2-3 recites “against a class of the tetraspanin binding reagents that the conjugate pad contains” and while claim 1 has recited a functional limitation that the conjugate pad is configured to contain a set of one or more types of tetraspanin binding reagents, these tetraspanin binding reagents are not an active structural component of the conjugate pad. Therefore, the “tetraspanin binding reagents that the conjugate pad contains” lacks antecedent basis as the conjugate pad has not previously recited that the pad contains these binding reagents. 
Claim Interpretation
	Examiner would like to make note that the claims are drawn to a device and all of the actively claimed structural components of the device. As presently recited, the structural components of the lateral flow device of claim 1 include a test strip, a conjugate pad, a membrane fluidly connected to the conjugate pad, and wherein the membrane comprises a test line comprising an immobilized binding reagent to the target analyte. The remaining limitations are drawn to functional limitations of the device components. While patentable weight can be given to functional limitations, the claims as stated fail to provide any additional structural components or materials that amount to more than just an intended use. For example, the claim states the conjugate pad is configured to contain a set of one or more types of tetraspanin binding reagents conjugated with a label, however the claim provides no structural information about what structurally enables this configuration to occur, or would prohibit any  conjugate pad of the prior art from having the capability to contain the claimed tetraspanin binding reagents. Similarly, claims 2 and 5 have also been interpreted in a similar manner given their dependence on claim 1.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (Journal of Extracellular Vesicles, 5:1, 31803, pages 1-10) in view of Hollidt et al. (US 2021/0033605, Pub Date: 02/04/2021).
	Regarding claims 1, 3 and 7-10, Rodriguez teaches throughout the publication a lateral flow immunoassay for the detection of exosomes based on the use of tetraspanins as targets and for the quantification of exosomes from a human metastatic melanoma cell line (abstract). More specifically, Rodriguez teaches a lateral flow immunoassay carried out in a dipstick format such that the nitrocellulose membrane was treated with anti-tetraspanin and anti-IgG to form the test and control lines, respectively, at the test zone. A sample and absorbent pad were placed on the backing holding the membrane (Page 4, preparation of immunostrips). For the detection conjugates, solutions of anti-CD9 monoclonal antibody and anti-CD9 monoclonal antibody were conjugated to gold nanoparticles (Page 4, Labelling antibody with colloidal gold).
	While Rodriguez teaches a tetraspanin lateral flow immunoassay, the reference fails to specifically teach the presence of a conjugate pad and a plasma filter.
	Hollidt teaches throughout the publication a lateral flow assay (abstract and see Figure 1). More specifically, Hollidt teaches that the lateral flow assay comprises a solid support on which the sample pad (11), the conjugate pad (12), the absorber pad (13) and the reaction membrane (20) are mounted (paragraph 0043). Additionally, in the case of a blood sample, the device may comprise a filter matrix for separating blood cells from serum or plasma (paragraph 0054).
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the dipstick in the assay of Rodriguez, a lateral flow immunoassay as taught by Hollidt because it would have been no more than the simple substitution of one well-known lateral flow assay device for another device well-known in the art. Additionally, it would have been desirable to include a test strip comprising an additional conjugate pad and plasma filter since Hollidt teaches that the presence of the conjugate pad allows for more uniform and consistent volume of sample to be supplied throughout the test strip (paragraph 0047) while the filter matrix allows for desired separation of blood components prior to assaying the sample (paragraph 0054).
	

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	While the prior art teaches detection of exosomes as well as immunoassay for exosomes and tetraspanins (as seen above and in the Moura et al. reference mentioned below as prior art on the record), the prior art fails to teach an assay device comprising two test lines or alternatively two test strips comprising the claimed immobilized binding reagents, with the purpose of the two test lines or two test strips being used for simultaneously assaying both a protein on the surface of an exosome in addition to an organ-specific protein on the surface of the exosome.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moura et al. (Talanta 211 (2020) 120657, pages 1-9) teaches throughout the publication multiplex detection and characterization of breast cancer exosomes by magneto-actuated immunoassay (abstract and see Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1677